Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menjak (US 6655494). Menjak discloses a power steering system comprising: 
a ball-screw having a spindle (155,114) supported for rotation about an axis (axis of the spindle) and a ball-nut (136) supported for axial movement along the axis and constrained against rotation about the axis; 
a rack fixed (166) to the ball-nut; and 
a sector gear (118) meshing with the rack and configured to change the axis of rotation of vehicle wheels; wherein 

the spindle is driveably connected to a steering wheel (114, see Col. 7 line 5) with an overdrive gear ratio such that the spindle rotates faster (as the steering wheel only rotates a little while the spindle would rotate more times since it is being driven by the motor).
Regarding claim 2, wherein the spindle is driveably connected to the rotor by a first gear train comprising: 
a first helical gear (182) fixed to the spindle; and a second helical gear (186) fixed to the rotor and meshing with the first helical gear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Menjak in view of Illes (US 2019/0329815). Menjak does not mention that the steering wheel is perpendicular to the spindle, however, Illes discloses a steering system where the steering wheel (2) is perpendicular tot eh connection between the pinion (5) and the rack (6). It would have been obvious for one of ordinary skill in the art to modify Menjak by placing the steering wheel perpendicular to the spindle, in order to provide a different variation of a steering wheel location for design choice or maybe to fit the steering system into different types of vehicles.

Regarding claim 10, Menjak further discloses, wherein the spindle is driveably connected to the rotor by a first gear train comprising: 
a first helical gear (182) fixed to the spindle; and a second helical gear (186) fixed to the rotor and meshing with the first helical gear.
Regarding claim 11, Menjak further discloses, the spindle is driveably connected to a steering
wheel (114, see Col. 7 line 5) with an overdrive gear ratio such that the spindle rotates faster (as the steering wheel only rotates a little while the spindle would rotate more times since it is being driven by the motor).

Allowable Subject Matter
Claims 4-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                         


/TONY H WINNER/Primary Examiner, Art Unit 3611